COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-04-008-CR

  
TAVARIS 
R. PRINCE                                                              APPELLANT
  
V.
 
THE 
STATE OF TEXAS                                                                  STATE
  
------------
FROM 
THE 297TH DISTRICT COURT OF TARRANT COUNTY
------------
MEMORANDUM OPINION1
------------
        Tavaris 
R. Prince attempts to appeal his conviction for burglary of a habitation. We 
dismiss the appeal for want of jurisdiction.
        Pursuant 
to rule 26.2 of the rules of appellate procedure, a notice of appeal must be 
filed within thirty days after the date sentence is imposed, or within ninety 
days after the date sentence is imposed if the defendant timely files a motion 
for new trial. Tex. R. App. P. 26.2(a). Appellant’s sentence 
was imposed on September 4, 2003. Therefore, Appellant’s notice of appeal was 
due October 6, 2003, but was not filed until January 6, 2004. See Tex. R. App. P. 26.2(a)(1).
        On 
January 13, 2004, we notified Appellant of the apparent untimeliness of the 
notice of appeal and stated that we would dismiss the appeal unless we received 
a response showing grounds for continuing the appeal. See Tex. R. App. P. 44.3. Appellant did not file a 
response.
        Because 
Appellant’s notice of appeal was untimely, we have no jurisdiction over this 
appeal. See Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 
1996); see also Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 
1998). Accordingly, we dismiss this appeal for want of jurisdiction.

 
                                                          PER 
CURIAM

  
PANEL 
D:   WALKER, J.; CAYCE, C.J.; and MCCOY, J.
 
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
DELIVERED: 
February 26, 2004

NOTES
1.  
See Tex. R. App. P. 47.4.